Citation Nr: 0023629	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  99-07 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
service-connected post-operative lumbar laminectomies with 
arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from December 1941 to February 
1946 and from November 1950 to April 1952, as well as periods 
of active duty training with the Idaho National Guard.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 1998 rating decision from the Boise, 
Idaho, Department of Veterans Affairs (VA) Regional Office 
(RO), which continued a 20 percent evaluation for service-
connected post-operative lumbar laminectomies with arthritis.  
The RO also granted a temporary total evaluation from March 
9, 1998 to May 31, 1998, pursuant to 38 C.F.R. § 4.30 (1999).  


FINDING OF FACT

The veteran's service-connected back disability is manifested 
by mild-to-moderate limitation of motion and severe 
degenerative joint disease with no tenderness or discomfort 
on range of motion.   


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
service-connected post-operative lumbar laminectomies with 
arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5292, 5293, 5295 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

In November 1945, the veteran filed an initial claim for VA 
benefits for service connection for a back sprain.  By rating 
decision in November 1947, the RO granted service connection 
for sacroiliac sprain with a noncompensable evaluation 
effective from February 15, 1946 to April 6, 1947 and a 10 
percent evaluation, effective from April 7, 1947.  Since that 
time evaluation of the veteran's service-connected back 
disability has been increased and reduced several times.  
Most recently, the RO granted a 40 percent evaluation, 
effective October 24, 1984.  This evaluation was reduced to 
20 percent, effective September 1, 1985.  

The veteran was hospitalized in March 1998 with a herniated 
disk at T12-L1 and a resection of the extruded disk was 
performed during hospitalization.  In a preliminary report, 
prior to hospitalization, from his physician, E.F.C., M.D., 
increased pain and weakness in the legs was noted, with onset 
about five-to-six weeks prior to evaluation.  

A VA examination was conducted in April 1998, and the 
examiner noted that some medical records were reviewed, but 
the veteran's claims file was not available.  The veteran 
reported that he underwent a lumbar laminectomy in March 
1998.  Prior to surgery, the veteran reported a large amount 
of pain and loss of control of his left leg.  Post-
operatively, the veteran stated that the pain went away, but 
he continued to have problems with mobility and strength.  
The examiner noted a well-healing incision over the 
lumbosacral spine area with no lumbosacral tenderness.  
Straight leg raising to 70 degrees bilaterally was limited by 
recent surgery.  Range of motion testing of the back revealed 
flexion to 70 degrees, extension to 20 degrees, right lateral 
bending to 30 degrees, left lateral bending to 34 degrees, 
and bilateral rotation to 25 degrees, all without discomfort.  
The examiner noted that flexion was not stressed secondary to 
the veteran's recent surgery.  X-ray examination revealed an 
impression of severe diffuse mid and lower lumbar spine 
degenerative changes with rotary scoliosis and subluxation 
centered at L2-3.  The examiner provided a diagnosis of 
degenerative joint disease of the lumbosacral spine, status-
post laminectomy at L4-5.  

The veteran was hospitalized in June 1998 with a diagnosis of 
a recurrent disk at T12-L1.  Dr. E.F.C. noted that the only 
objective weakness was in the eversion of the ankles.  Knee 
and ankle jerks were present, except for the left knee.  

In his notice of disagreement, received in November 1998, the 
veteran stated that he had to have additional surgery in June 
1998 and had severe pain radiation in his hips.  He reported 
that he was unable to sit for extended periods of time and 
had weakness in his legs.  

A VA examination was conducted in January 1999, and the 
examiner noted review of some medical records, but the 
veteran's claims file was not available for review.  The 
veteran reported that after the second surgery in June 1998, 
he began to have more strength in his legs again.  He stated 
that he continued to have some pain in his lumbosacral spine, 
especially upon awakening, and that his symptoms increased 
with lifting, moving around, and prolonged sitting.  The 
examiner noted a surgical incision, from the lower thoracic 
spine to the lumbosacral spine area, that was nontender on 
palpation and was without erythema or abnormal keloid 
formation.  Range of motion testing of the lumbosacral spine 
revealed flexion to 85 degrees, extension to 15 degrees, 
bilateral bending to 30 degrees, and bilateral rotation to 
20 degrees, all without discomfort.  The examiner reported 
that vibratory sensation was within normal limits, gait was 
fairly symmetric, and heel- and toe-walk were within normal 
limits with poor balance.  X-ray examination revealed severe 
multilevel degenerative changes and subluxations.  The 
examiner provided a diagnosis of degenerative joint disease 
of the lumbosacral spine, status-post lumbar laminectomies.  

At a hearing before an RO hearing officer in September 1999, 
the veteran testified that he had undergone four back 
surgeries and had experienced radiation and weakness in both 
legs.  Transcript, p. 2.  He stated that he liked to swim and 
this activity did not hurt his back, and also reported that 
he walked a lot.  Transcript, pp. 3, 4.  He indicated that he 
could lift 50-75 pounds if he was braced properly, but had 
some difficulty stooping.  Transcript, p. 4.  The veteran 
testified that going up any kind of incline and going up or 
down stairs was difficult.  Transcript, p. 5.  He stated that 
he had problems with balance.  Transcript, p. 6.  

The record contains VA outpatient treatment records noting 
treatment for chronic low back pain and severe degenerative 
joint disease of the spine.  The veteran reported an increase 
in strength following the June 1998 surgery.  


II. Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992). In the instant case, there is no indication that 
there are additional records, which have not been obtained 
and which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1999).

The Board recognizes that the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court"), in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  38 C.F.R. §§ 4.40, 4.45 
(1999).  The provisions contemplate inquiry into whether 
there is crepitation, limitation of motion, weakness, excess 
fatigability, incoordination and impaired ability to execute 
skilled movement smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
Id.

Under the schedule degenerative arthritis is evaluated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  Limitation of 
lumbar spine motion is evaluated at 10 percent if slight, 20 
percent if moderate, and 40 percent if severe.  38 C.F.R. § 
4.71a, Diagnostic Code 5292.  

Lumbosacral strain warrants a 20 percent evaluation with 
muscle spasm on extreme forward bending, and unilateral loss 
of lateral spine motion in a standing position.  A 40 percent 
evaluation is warranted if the condition is severe with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes or narrowing or irregularity of joint spaces, or some 
of the above with abnormal mobility on forced motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5295.  

Intervertebral disc syndrome warrants a 20 percent evaluation 
if moderate with recurring attacks and a 40 percent 
evaluation if severe with recurring attacks and intermittent 
relief.  A 60 percent evaluation is warranted if the 
condition is pronounced with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc and with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  

None of the medical evidence of record shows a severe 
limitation of lumbar motion, the criteria for an evaluation 
in excess of 20 percent under that diagnostic code.  The 
ranges of motion shown on the two VA examinations indicated 
limitation in the slight-to-moderate range.  Further, 
considering the criteria under DeLuca, the examiner noted no 
tenderness and no pain with motion.  The veteran has reported 
some functional limitations - stating that he can no longer 
run or walk fast and has difficulty walking up and down 
stairs.  However, these limitations do not paint a disability 
picture analogous to the criteria for an evaluation in excess 
of 20 percent for limitation of motion.  

Similarly, under the other reported diagnostic codes, the VA 
examinations and outpatient treatment records do not report 
the type of symptomatology necessary for an evaluation in 
excess of 20 percent.  The medical evidence does not report a 
positive Goldthwaite's sign, listing of the whole spine, 
marked limitation of forward bending, loss of lateral motion, 
or symptoms analogous to severe recurring attacks of 
intervertebral disc syndrome.  The Board finds that the 
evidence preponderates against an evaluation in excess of 20 
percent for the veteran's service-connected back disability.  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order for the veteran's service-connected 
back disability.  That provision provides that, in 
exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  The evidence in this case fails to show that the 
veteran's service-connected back condition causes marked 
interference with his employment, or that such has in the 
past or now requires frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  Id.  The veteran has been hospitalized only four 
times due to his disability since 1972.  In the past 10 
years, the veteran has required hospitalization only twice.  
The veteran is retired both from law practice and the 
military.  He has reported no interference with his ability 
to work due to his back disability.  To the extent that any 
employment might be impaired by his service-connected 
disabilities, the evaluations assigned herein under the 
Schedule contemplate such level of interference.  38 C.F.R. § 
4.1 specifically sets out that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  


ORDER

Entitlement to an evaluation in excess of 20 percent for 
service-connected post-operative lumbar laminectomies with 
arthritis is denied.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

